UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-1968


SHARON BROWN WILLIAMS,

                 Plaintiff - Appellant,

          v.

HORRY GEORGETOWN TECHNICAL COLLEGE,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:11-cv-00429-MGL)


Submitted:   December 16, 2014                Decided: December 18, 2014


Before DUNCAN     and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sharon Brown Williams, Appellant Pro Se.     Charles J. Boykin,
Kenneth A. Davis, Deidre D. Laws, BOYKIN & DAVIS, LLC, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sharon       Brown    Williams      seeks       to    appeal     the     district

court’s    order    denying       her   motions       to    reconsider         the     court’s

dismissal of her Title VII complaint.                   We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                 “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on August 13, 2014.           The notice of appeal was filed on September

15, 2014, thirty-three days later.                    Because Williams failed to

file a timely notice of appeal or to obtain an extension or

reopening   of     the    appeal     period,     we     dismiss        the     appeal.      We

dispense    with       oral      argument    because            the    facts     and     legal

contentions      are     adequately     presented          in    the   materials        before

this court and argument would not aid the decisional process.

                                                                                   DISMISSED




                                            2